Registration No. 333-145532 As filed with the Securities and Exchange Commission on November 19, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 To FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Citicorp Mortgage Securities, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 13-3408717 (IRS Employer Identification Number) 1000 Technology Drive O'Fallon, Missouri 63368-2240 (636) 261-1313 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Michael S. Zuckert General Counsel, Finance and Capital Markets Citigroup Inc. 425 Park Avenue New York, New York 10043 (212) 559-0615 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public: From time to time on or after the effective date of this registration statement. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. || If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box. | X | If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. || If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. || CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Certificates $50,000,000,000 100% $1,000,000 (1) $1,535,000 (2) (1) Estimated solely for the purpose of calculating the registration fee. (2) Of which $30.70 has previously been paid. Also, in accordance with Rule 457(p) under the Securities Act of 1933, $421,800.17 previously paid as the filing fee to register $4,584,784,510 of unsold securities under Registration Statement No. 333-101550 of ABN AMRO Mortgage Corporation (“AAMC”), filed November 27, 2002, has been offset against the currently due filing fee. On March 1, 2007, CitiMortgage, Inc., registrant’s parent company, acquired 100% of the voting shares of ABN AMRO Mortgage Group Inc. (“AAMG”), the parent company of AAMC. On September 1, 2007, AAMG was merged into CitiMortgage, Inc. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. In accordance with Rule 429 under the Securities Act of 1933, the Prospectus included herein also relates to Citicorp Mortgage Securities, Inc.'s registration statement on Form S-3 File No. 333-130333. I-2 Prospectus [date] Citicorp Mortgage Securities, Inc. (Depositor) CitiMortgage, Inc. (Sponsor) [CMALT (CitiMortgage Alternative Loan Trust)] [Citicorp Mortgage Securities Trust], Series [****-**](Issuing Entity) $[***] (approximate) Senior and Subordinated REMIC Pass-Through Certificates The certificates are backed by pools of residential first-mortgage loans. The certificates represent obligations of the Issuing Entity only, and do not represent obligations of or interests in the Depositor, the Sponsor, or any of their affiliates. Principal and interest on the certificates will be distributed monthly, beginning [Month] 25, [year]. [Class [***] will benefit from a yield maintenance agreement with [yield maintenance provider].] The Underwriters have committed to purchase all of the offered certificates (other than the ratio-stripped IO class certificates) from the Depositor. The purchase price for the certificates purchased by an Underwriter will be set by the Underwriter or negotiated by the purchaser and the Underwriter at the time of sale. Total proceeds to the Depositor for the certificates purchased by the Underwriters will be approximately $[***], plus accrued interest from [Month] 1, [year] to the closing date. The remaining offered certificates will be transferred by the Depositor to the Sponsor as partial consideration for the purchase of the mortgage loans. The Sponsor does not intend to list any of the certificates on a national securities exchange or the Nasdaq Stock Market. You should read “General risk factors” beginning on page 35 and “Series risk factors” beginning on page 10 before you purchase any certificates. [Underwriters] (Underwriters) The certificates are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the certificates or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. How to read this prospectus This prospectus consists of a prospectus supplement followed by a core prospectus. The core prospectus gives general background information that applies to all series of certificates. The supplement gives specific information about this series of certificates. You should note that some features described in the core prospectus may not apply to this series of certificates. You should carefully read both the core prospectus and the supplement before investing. In deciding whether to purchase certificates, you should rely solely on the information in this prospectus. We have not authorized anyone to give you different information about the certificates. Contents PROSPECTUS SUPPLEMENT 3 Summary 3 Series risk factors 10 The mortgage loans 12 Allocations and distributions 12 Weighted average lives and yields to maturity 18 Static pool information 24 Non-affiliated originators 25 Possible special servicer 25 Additional ERISA considerations 25 Legal investment 26 Federal income tax consequences 26 Legal proceedings 28 Plan of distribution 28 Legal opinions 29 Additional SEC filings 29 Appendix—Detailed description of the mortgage loans 30 CORE PROSPECTUS 34 Summary 34 General risk factors 35 Series structure 38 Subordination 44 Allocations 46 Distributions 50 Adjustments to class balances 55 Realized losses 56 Loss recoveries 57 Voting rights 57 Composite and component classes 58 Multiple pool series 58 Cross-collateralization 58 Clean-up call 65 Sensitivity of certificates to prepayments 65 Yield to maturity 67 CitiMortgage’s securitization programs 68 Static pool information 69 The mortgage loans 69 Insurance and other credit support 74 Mortgage documents 75 The Depositor and other affiliates of CitiMortgage 76 Mortgage loan underwriting 76 Servicing 79 The Trust 87 Book-entry and physical certificates 90 European purchasers 91 ERISA considerations 93 Legal investment considerations 94 Taxation of certificate holders 96 Taxation of the Trust 104 Legal aspects of mortgage loans 105 Use of proceeds 114 Additional information 115 APPENDIX - ARMS, BUYDOWN LOANS AND AGENCY CERTIFICATES 116 ARMS 116 Buydown loans 118 Agency certificates 118 INDEX 124 2 PROSPECTUS SUPPLEMENT Summary Offered certificates Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features Expected rating [Fitch/Moody’s/ S&P] Subordinated to IA-1 $*** ***% Group I, *** [AAA/Aaa/AAA] N/A IA-2 *** *** Group I, *** [AAA/Aaa/AAA] N/A …… IA-IO *** (notional)(2) Variable (3) Group I, ratio-stripped IO [AAA/Aaa/AAA] N/A IIA-1 *** *** Group II, *** [AAA/Aaa/AAA] N/A IIA-2 *** *** Group II, *** [AAA/Aaa/AAA] N/A …… IIA-IO *** (notional)(2) Variable (3) Group II, ratio-stripped IO [AAA/Aaa/AAA] N/A B-1 *** Blended (4) Composite (5) [AA/Aa/AA] A B-2 *** Blended (4) Composite (5) [A/A/A] A, B-1 B-3 *** Blended (4) Composite (5) [BBB/Baa/BBB] A, B-1, B-2 [May be one, two or more groups, corresponding to one, two or more pools of mortgage loans; two groups/pools are used for illustrative purposes.] Certificates not offered by this prospectus Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features Subordinated to B-4 $*** Blended (4) Composite (5) A, B-1, B-2, B-3 B-5 *** Blended (4) Composite (5) A, B-1, B-2, B-3, B-4 B-6 *** Blended (4) Composite (5) A, B-1, B-2, B-3, B-4, B-5 Residuals N/A N/A Residual N/A [(1) The annual interest rates for the first LIBOR accrual period of [Month] [day], [year] through [following month] [day], [year], the formulas for the annual interest rates for subsequent LIBOR accrual periods, and the maximum and minimum annual interest rates for each LIBOR and inverse LIBOR class are as follows:] Annual interest rate Class LIBOR accrual period beginning date For first accrual period Formula for subsequent accrual periods Maximum Minimum *** [***] day of month ***% LIBOR + ***%[*] ***% ***% *** [***] day of month ***% ***% – LIBOR ***% ***% 3 [* Class [***] will benefit from a yield maintenance agreement with [yield maintenance provider] that may provide additional payments to those holders for distribution days for which LIBOR is greater than [***]%. See “Allocations and distributions — Yield maintenance” below.] (2) After the first distribution day, each ratio-stripped IO class will have a notional balance on any distribution day equal to the aggregate scheduled principal balance of the premium loans of the related pool on the last day of the preceding month. (3) Each ratio-stripped IO class will accrue interest on its notional balance at an annual rate equal to the weighted average net loan rate of the premium loans in its related pool minus the target rate for that pool. The initial annual interest rates for the ratio-stripped IO classes are expected to be approximately: Class IA-IO [*.****]% Class IIA-IO [*.****]% (4) The “blended” interest rate for each class B composite class is based on annual interest rates of [**]% on the principal balance of its group I component class, and [***]% on the principal balance of its group II component class. The initial annual blended rate is expected to be approximately [*.****]%. (5) Each composite class [A-PO and] B-1 through B-6 has at all times a principal balance equal to the sum of the principal balances of its group I and group II component classes. The approximate initial principal balances of these component classes are: Composite class Group I component class principal balance Group II component class principal balance A-PO $[***] $[***] B-1 [***] [***] B-2 [***] [***] B-3 [***] [***] B-4 [***] [***] B-5 [***] [***] B-6 [***] [***] Transaction participants Sponsor and servicer CitiMortgage, Inc., a New York corporation Depositor Citicorp Mortgage Securities, Inc., a Delaware corporation (CMSI) CitiMortgage and CMSI are located at 1000 Technology Drive O’Fallon, Missouri 63368-2240 (636) 261-1313 www.citimortgagembs.com Issuing entity CMALT (CitiMortgage Alternative Loan Trust), Series [**-**] (the Trust). The Trust’s CIK code for its SEC filings is [****]. 4 Underwriters [Underwriter] for the offered senior certificates, other than the ratio-stripped PO and IO class certificates, and [Underwriter 2] for the ratio-stripped PO and the offered subordinated class certificates. [May be a single underwriter.] The ratio-stripped IO class certificates will initially be transferred to the Sponsor as partial consideration for the purchase of the mortgage loans by CMSI, and may be sold by the Sponsor or held in its portfolio. Trustee [Trustee name] [Trustee address] [Trustee description] Paying agent, transfer agent and certificate registrar Citibank, N.A. Agency and Trust 388 Greenwich Street New York, New York 10013 Attn: Structured Finance Group Phone: (212) 816-5685 Fax: (212) 816-5527 Website: http://www.sf.citidirect.com More on the certificates Relative size of classes Class Approximate principal balance of class as percentage of principal balance of all classes at cut-off date (the class percentage) A B B-1 B-2 B-3 [**.**]% [**.**]% [**.**]% [**.**]% [**.**]% Ratings The rating agencies for the senior classes are [rating agencies][, and for classes [**] and [**] only, [rating agency]; the rating agency for the offered subordinated classes is [rating agency]. The offered certificates will not be sold unless the rating agencies have rated the offered certificates as shown above. [The ratings of class [**] do not address the likelihood that yield maintenance payments will be received.] You should evaluate these ratings independently from similar ratings on other types of securities. A rating is not a recommendation to buy, sell or hold securities. A rating agency may revise or withdraw a rating at any time. Denominations $1,000 and any whole dollar amount above $1,000. 5 Distribution days 25th day (or, if that is not a business day, the next business day) of each month, beginning [Month] 25, [year]. Servicing fee [**]% per annum on the scheduled principal balance of the mortgage loans, to be paid from collections of interest on the mortgage loans. Distribution priorities After payment of the servicing fee to the servicer, payments on the mortgage loans will be distributed as principal and interest on the certificates first to the class A certificates, in accordance with the allocation described in “Allocations” and “Distributions” in the core prospectus and “Allocations and distributions” in this prospectus supplement. Any remainder will be distributed to the class B certificates in order of seniority. See “Subordination” in the core prospectus. Loss allocations Losses on the mortgage loans will generally be allocated to the most subordinated classes, in order of subordination. Once the principal balances of the subordinated classes have been reduced to zero, losses will generally be allocated to the senior classes (with some adjustments for any accrual classes) in proportion to their principal balances. See “Adjustments to class balances” in the core prospectus. Last distribution day Group I certificates Group II certificates [A-PO] Class B certificates [Month] 25, [year] [Month] 25, [year] [Month] 25, [year]] [Month] 25, [year] Optional redemption (clean-up call) At any time that the principal balance of the mortgage loans is less than 10% of the scheduled principal balance of the mortgage loans as of the cut-off date, CMSI may repurchase all the mortgage loans for their unpaid principal balance plus accrued interest, and other property of the Trust for its appraised value after estimated liquidation expenses, less any unrecovered advances. Certificate holders would then receive a final distribution reducing the principal balance of their certificates to zero. Some certificates may receive less than their principal balance plus accrued interest if the appraised value of the other property, less estimated liquidation expenses, is less than the unpaid principal balance of the related mortgage loan. Loss limits There are no special hazard, fraud or bankruptcy loss limits. Prepayment model and prepayment rates assumed in structuring series [***]% of a [PSA model] [prepayment curve model, which assumes prepayments are made at a [*]% per annum rate in the first month, increasing by [**]%per annum in each following month until the 12th month, when the rate will be [**]% per annum] 6 “Mortgage related securities” under SMMEA Classes A and B-1 Record date For a distribution day, the close of business on ·for LIBOR and inverse LIBOR classes, the day preceding that distribution day, and ·for all other classes, the last business day of the calendar month preceding that distribution day. Accrual periods for LIBOR and inverse LIBOR classes LIBOR and inverse LIBOR classes accrue interest from the 25th day of each month preceding the related distribution day through the 24th day of the following month. For these classes, each accrual period will be considered to be 30 days, regardless of the actual number of days in the period. Closing date [date] Conditions to closing The certificates offered by this prospectus will not be sold unless the certificates in classes B-4, B-5 and B-6 (none of which are offered by this prospectus) are sold on the closing date. [Underwriter] (the Purchaser) has agreed to purchase the class B-4, B-5 and B-6 certificates on the closing date, subject to the satisfaction of customary closing conditions. Also see “Ratings” above. Federal taxes The Trust is not expected to be subject to federal income tax. See “Taxation of the Trust” in the core prospectus. Certificates will generally be taxed as if they were newly originated debt instruments. In particular, interest, original issue discount and market discount on a certificate will be ordinary income to the holder, and distributions of principal on a certificate will be a return of capital to the extent of the holder’s basis in the certificate. See “Taxation of certificate holders” in the core prospectus. Certain classes of certificates aremay be issued with original issue discount or premium. See “Federal income tax consequences” in this prospectus supplement. Holders of any class of yield protected certificates benefit from a yield maintenance agreement with the yield maintenance provider. The yield maintenance agreement has special federal income tax aspects; see “Federal income tax consequences—Yield maintenance payments” in this prospectus supplement. Series overview—theThe mortgage loans at [Month] 1, [year] (the cut-off date) The mortgage loans have been divided into two pools of mortgage loans. The mortgage loans in pool I are mortgage loans that have original maturities of at least [**] but not more than [**] years. The mortgage loans in pool II have original maturities of at least [**] but not more than [**] years. 7 CMSI has made representations and warranties to the Trustee as to the description, condition, title, lien priority, payment status, legality and other matters regarding the mortgage loans. If there is a breach of a representation or warranty for a mortgage loan that materially and adversely affects the certificate holders, CMSI must cure the breach, repurchase the loan or substitute eligible mortgage loans. See “The mortgage loans—Representations by CMSI” and “—Repurchase or substitution of mortgage loans” in the core prospectus. Pool I Pool II Total Combined Number [***] [***] [***] Scheduled principal balance (± up to 5%) $[***] $[***] $[***] less than $300,000 [**.**]% [**.**]% [**.**]% less than $500,000 [**.**]% [**.**]% [**.**]% greater than $1 million [**.**]% [**.**]% [**.**]% Fixed rate one- to four-family residential, of which single-family detached dwellings [**.**]% [**.**]% [**.**]% condominiums, condotel, townhouses, rowhouses or cooperative apartments [**.**]% [**.**]% [**.**]% investment properties [**.**]% [**.**]% [**.**]% determined by CMSI to be primary residence of homeowner [**.**]% [**.**]% [**.**]% Geographic concentration [State] [**.**]% [**.**]% [**.**]% [State] [**.**]% [**.**]% [**.**]% any other state No more than 5% No more than 5% No more than 5% any one zip code [**.**]% [**.**]% [**.**]% Loan-to-value ratios at origination (taking into account the loanable value of additional collateral) greater than 80% [**.**]% [**.**]% [**.**]% greater than 90% [**.**]% [**.**]% [**.**]% greater than 95% [**.**]% [**.**]% [**.**]% weighted average [**.**]% [**.**]% [**.**]% Mortgage loans for which additional collateral(i.e., collateral other than the mortgaged property) was considered in calculating loan-to-value ratios $[***] $[***] $[***] approximate weighted average loan-to-value ratio of such loans if additional collateral is not taken into account [**.**]% [**.**]% [**.**]% Range of interest rates on mortgage loans (before deduction of servicing fee) [**]% to [**]% [**]% to [**]% [**]% to [**]% Weighted average mortgage interest rate (before deduction of servicing fee) [**.**]% [**.**]% [**.**]% Servicing fee [**.**]% [**.**]% [**.**]% 8 Pool I Pool II Total Combined Range of original maturities [**] to [**] years [**] to [**] years [**] to [**] years Latest scheduled maturity [date] [date] [date] Weighted average remaining term to stated maturity [**] months [**] months [**] months Weighted average original term to maturity [**] months [**] months [**] months Target rate [**]% [**]% N/A Discount mortgage loans—i.e., loans with net loan rates (interest rate less servicing fee) less than the target rate number [**] [**] N/A scheduled principal balance $[***] $[***] N/A weighted average interest rate [**]% [**]% N/A weighted average remaining term to stated maturity [**] months [**] months N/A weighted average original term to maturity [**] months [**] months N/A Premium mortgage loans—i.e., loans with net loan rates (interest rate less servicing fee) greater than or equal to the target rate Number [**] [**] N/A scheduled principal balance $[***] $[***] N/A weighted average interest rate [**]% [**]% N/A weighted average remaining term to stated maturity [**] months [**] months N/A weighted average original term to maturity [**] months [**] months N/A Originated from [date] through [date] [date] through [date] [date] through [date] [Mortgage loans originated using underwriting policies that require proof of income and liquid assets and telephone verification of employment [**]% [**]% [**]% Refinanced mortgage loans originated using underwriting policies that require proof of income and telephone verification of employment, but do not require proof of assets [**]% [**]% [**]% Mortgage loans originated using stated income loan underwriting policies that do not require proof of income as stated on the loan application but do require telephone verification of employment and proof of liquid assets [**]% [**]% [**]% Mortgage loans originated using stated income loan underwriting policies that do not require proof of income as stated on the loan application or proof of assets, but do require telephone verification of employment [**]% [**]% [**]% Refinanced mortgage loans originated using streamlined underwriting policie]s [**]% [**]% [**]% [Mortgage loans originated under the Alt-A: 9 Pool I Pool II Total Combined Full/Alt program [**]% [**]% [**]% Stated Income/Verified Assets program [**]% [**]% [**]% No Ratio (No Income/Verified Assets) program [**]% [**]% [**]% Stated Income/Stated Assets program [**]% [**]% [**]% No Income/No Assets program [**]% [**]% [**]% Verified Income/No Assets program [**]% [**]% [**]% Refinanced mortgage loans ] [**]% [**]% [**]% “Home loans” subject to the Georgia Fair Lending Act and originated on or before the Act’s amendment, effective March 7, 2003. None None None In the preceding tables: ·All mortgage loans were originated or acquired by CitiMortgage. ·Percentages of mortgage loans shown above are percentages of scheduled principal balance. Interest rates and servicing fee shown above are per annum. Amounts and percentages relating to premium and discount loans are approximate. Series risk factors You should consider the following risk factors for this series, as well as the general risk factors for the certificates discussed in the core prospectus, before you purchase any certificates. [Alt-A mortgage loans All the mortgage loans are Alt-A loans. Alt-A loans may involve higher loan-to-value ratios,lower FICO scores, different property types or more limited borrower documentation than other mortgage loans securitized by CMSI. Alt-A loans are described in the core prospectus under “Mortgage loan underwriting—Alt-A loans.”Delinquencies, foreclosures and cumulative losses may be more likely for Alt-A loans than for mortgage loans originated in accordance with the sponsor’s “prime” underwriting guidelines.”] [Lack of income verification on some loans Some mortgage loans were originated under “stated income” underwriting programs that permit a homeowner to qualify on the basis of the monthly income he or she states on the loan application, without independent verification by the originator. The percentages of the mortgage loans (by principal amount) originated under these programs are shown in the preceding table. Use of these programs may increase the possibility that, due to homeowner error or fraud, the mortgage loan will exceed the homeowner’s capacity to pay, especially for interest-only mortgage loans, on which the payments will increase during the term of the mortgage loan. As a result, the rate of delinquencies and losses may be higher on mortgage loans originated under these programs than on mortgage loans for which the homeowner’s income is independently verified.] Interest-only mortgage loans Approximately $[***] million (principal amount) of the mortgage loans are interest-only mortgage loans, distributed among the pools as follows: Pool I [*.**]% Pool II [*.**]% Combined [*.**]% The interest-only mortgage loans require homeowners to pay interest but not principal for the first 10 years of these loans; after 10 years, homeowners must make level payments of principal and interest for the next 20 years so as to fully amortize their loan. Risks attendant 10 to interest-only mortgage loans are described in the core prospectus under “General risk factors — Interest-only mortgage loans.” [Yield maintenance payments: counterparty risk Under certain circumstances, the paying agent may receive yield maintenance payments from the yield maintenance provider to be distributed to the holders of yield protected certificates. See “Allocations and distributions—Yield maintenance” below. The paying agent’s ability to make these distributions will be subject to the credit risk of the yield maintenance provider.] Limited senior status for ratio-stripped IO classes A ratio-stripped IO class is not entitled to all the benefits of subordination afforded to the other senior classes, nor is a ratio-stripped IO class entitled to reimbursement of the type afforded a ratio-stripped PO class. In particular, a principal loss on a premium mortgage loan in a pool will reduce interest allocations to the related ratio-stripped IO class. See“Subordination—Limited senior status for ratio-stripped IO classes” in the core prospectus. Housing price cycle There is growing evidence that home prices in many areas of the United States have declined from a recent cyclical high, with some commentators suggesting that home prices could fall substantially in the near future. Meanwhile, defaults on residential mortgage loans have been increasing. A substantial fall in housing prices could increase defaults on the mortgage loans to levels beyond recent historical experience, and would reduce the amount that could be realized on foreclosure. This effect could be larger for Alt-A pools. Difficulties in residential mortgage market The residential mortgage market in the United States has experienced a variety of difficulties and changed economic conditions that may adversely affect the performance or market value of the certificates. In recent months, delinquencies and losses with respect to residential mortgage loans generally have increased and may continue to increase. In addition, in recent months the value of mortgaged properties in many states have declined or remained stable, after extended periods of appreciation. If residential real estate values generally or in a particular geographic area decline or fail to increase, a homeowner may have less equity in the mortgaged property than originally anticipated, potentially leading to less inclination on the homeowner’s part to cure delinquencies and avoid foreclosure. A continued decline or lack of increase in property values where the outstanding balances of the mortgage loans and any secondary financing on the related mortgaged properties are close to or exceed the then current value of the mortgaged properties may result in delinquencies, foreclosures and losses that are higher than anticipated or those in prior CMSI securitizations of Alt-A residential mortgage loans. In addition, adverse economic conditions and other factors (which may or may not affect real property values) may affect homeowners’ timely payment of principal and interest on the mortgage loans and, accordingly, the actual rates of delinquencies, foreclosures and losses for the mortgage pool. These other factors could include excessive building resulting in an oversupply of housing in a particular area or a decrease in employment reducing the demand for housing in an area. To the extent that credit enhancements do not cover such losses, your yield may be adversely impacted. Reduced liquidity in mortgage-backed securities market In recent weeks the mortgage-backed securities market has experienced reduced liquidity. Although this reduced liquidity has resulted primarily from investor concerns arising from increased delinquencies and foreclosures on subprime mortgage loans and the failure of several subprime and Alt-A mortgage lenders, it has not been limited solely to securities backed by those types of mortgage loans. 11 Accordingly, it is possible that for some period of time investors who desire to sell their certificates in the secondary market may find fewer potential purchasers and experience lower resale prices than under historical market conditions.See “General risk factors—Limited liquidity” in the core prospectus. The mortgage loans Detailed information The detailed description of the mortgage loans at the end of this supplement contains additional information on the mortgage loans expected to be included in the Trust on theclosing date. The mortgage loans actually included in the Trust may differ from the description in this supplement, but the differences will not be material. Selection Currently, CitiMortgage originates most fixed-rate non-conforming mortgage loans for sale rather than to be held in portfolio. CitiMortgage may sell such loans in bulk or securitize them, depending on market conditions. Mortgage loans included in this series represent all fixed-rate non-conforming Alt-A loans recently originated by CitiMortgage or purchased from its affiliates, except that ·loans with FICO scores below 620, or with original principal balances greater than $2.5 million, are generally not included in the pool, ·a few recently originated loans are not included because of irregularities or data inconsistencies, ·a few loans originated earlier are included because their irregularities or data inconsistencies have recently been resolved, and ·some loans may be held in portfolio because of special circumstances or market conditions. Allocations and distributions Senior target-rate class allocations On each distribution day before the subordination depletion date, the aggregate scheduled and unscheduled principal allocated to the senior target-rate classes of a group will be allocated to the individual senior target-rate classes of that group as follows: Group I: Principal allocated to the group I senior target-rate classes from the pool I target-rate strip will be allocated as follows: [Description of group I senior class allocations] [Group II: Principal allocated to the group II senior target-rate classes from the pool II target-rate strip will be allocated as follows: [Description of group II senior class allocations] Beginning on the subordination depletion date, the priorities stated above will cease to be in effect and, except as may otherwise be provided in “Super senior and super senior support classes” below, the principal allocation for the senior target-rate classes of each group will be allocated to the senior target-rate classes of the group in proportion to their principal balances on the preceding day. On the first distribution day, the senior target-rate classes are expected to be allocated between [**.**]% and [**.**%] of scheduled principal payments on the target-rate strips. [Accrual and accrual directed classes While an accrual class may receive principal distributions prior to the subordination depletion date, an accrual class will not receive current interest distributions prior to the earlier of its accrual termination day or the subordination depletion date. On each such prior distribution day, before interest is distributed to the accrual class [**], interest that is accrued on the principal balance of that class will be redirected as follows: [Description of distributions to accrual and accrual directed classes] 12 The accrual termination day for an accrual class will be the first distribution day after the principal balance of each of its accrual directed classes is reduced to zero. An accrual class’s principal balance will be increased by the amount of any interest distribution that is redirected to other classes as principal. Distributions to accrual classes are described in greater detail in “Distributions—Accrual and accrual directed classes” in the core prospectus. Prepayments and other unscheduled principal For the first nine years—that is, for distribution days 1 through 108—and, under the circumstances described below, for later distribution days, the senior target-rate classes of each group will receive disproportionately large allocations of unscheduled principal payments received during the preceding month on the target-rate strip of the related pool, as follows: ·Subject to the following provisos, on each distribution day the senior target-rate classes of a group will be allocated, in the aggregate, their proportionate share (based on principal balances of the group’s senior target-rate classes and the group’s subordinated target-rate component classes), plus the following percentage of the group’s subordinated target-rate component classes’ proportionate share, of unscheduled principal payments: distribution day percentage 1
